Citation Nr: 0504920	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  93-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from February 1951 to January 
1953.  His claim came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for an 
acquired psychiatric disorder on the grounds that new and 
material evidence had not been submitted to reopen the claim.  
The Board remanded the claim in January 1996 and again in 
September 1998 for more development.  In November 2000, the 
Board re-opened the acquired psychiatric disorder claim based 
on the submission of new and material evidence and remanded 
the case once more for necessary development.  This case was 
last before the Board in August 2003 when it was remanded 
once again for further development.  The requested 
development has been completed and the case has since 
returned to the Board.  

During the pendency of the claim, service connection for PTSD 
was denied and subsequently that issue was incorporated into 
the claim of service connection for a psychiatric disorder 
currently on appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence showing the 
veteran has schizophrenia or PTSD.  

3.  There is competent evidence of a current diagnosis of 
generalized anxiety disorder.

4.  There is competent evidence linking the veteran's 
generalized anxiety disorder to his service connected right 
knee disorder.

CONCLUSION OF LAW

Service connection for the veteran's generalized anxiety 
disorder is granted as proximately due to his service 
connected right knee disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the VCAA.  In an 
October 2002 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
veteran provided sufficient information to request them.  In 
addition, the October 2002 and October 2004 supplemental 
statements of the case include the text of the applicable 
notice regulations.  The RO has also properly pursued 
obtaining all evidence described by the veteran.  Given the 
favorable disposition of the claim, any defect in notice or 
assistance would not result in any prejudice to the veteran.  
Accordingly, the Board finds that the duties of notice and 
assistance with respect to this claim have been met.  



Analysis

The veteran contends that service connection for an acquired 
psychiatric disorder to include PTSD is warranted.  The 
veteran has claimed that his psychiatric disorder had its 
onset during his eight-day hospitalization for his service 
connected right knee disability, less than one month after 
service

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may also be granted if the evidence 
demonstrates that aggravation of a veteran's non- service 
connected disability is proximately due to or the result of a 
service-connected disease or injury.  See Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service- connected disability. Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is service connected for a right knee disability.  
The veteran claimed that he injured the knee during service 
in 1951 but did not receive any treatment.  Approximately two 
weeks after his discharge from service in January 1953, the 
veteran reported to his private physician with a cystic 
condition, right knee, and underwent an operation.  In view 
of the nature and extent of the right knee disability so 
shortly after discharge from service the RO granted service 
connection.  A 10 percent rating was initially assigned.  
This was subsequently increased to 20 percent.  In November 
2000 the Board granted a separate 10 percent rating for the 
right knee under DeLuca v Brown, 8 Vet. App. 202 (1995).  

Service medical records are negative for any complaints or 
treatment for a psychiatric disorder.  The earliest 
indication of a psychiatric disorder is seen seven months 
after service in an August 1953 statement from the veteran's 
private physician, Dr. Hill.  At that time, Dr. Hill 
diagnosed the veteran with "psychoneurosis anxiety type 
severe."  Since 1953 the veteran has been diagnosed with and 
treated for various psychiatric disorders including paranoid 
schizophrenia, anxiety reaction, schizophrenic reaction, 
anxiety, personality disorder and depression.  A June 1972 VA 
examination shows a diagnosis of anxiety reaction, severe.  

The most recent VA examination conducted in April 2002 shows 
a diagnosis of generalized anxiety disorder and personality 
disorder.  The examiner found this diagnosis to be consistent 
with a history since 1953 of psychoneurosis, anxiety type.  
According to the examiner, psychoneurosis, anxiety type is 
now commonly known as generalized anxiety disorder.  The 
examiner also found no evidence on this examination or in the 
majority of previous examinations to suggest that the veteran 
suffers or suffered from either schizophrenia or PTSD.  The 
examiner found that the veteran's anxiety disorder was not 
related to his active duty service but pointed out, the 
veteran actually indicated an onset of his symptoms during 
his eight-day hospitalization for knee surgery after service.    

In support of his argument for service connection the veteran 
has submitted multiple statements from his private physician, 
Dr. Gleaves.  In a July 1992 statement, Dr. Gleaves stated 
that the veteran believed his anxiety was caused by the 
morphine used to medicate him during his knee surgery in 
1953.  This statement does not show direct service connection 
as the veteran's knee surgery was not during service.  
However, this statement shows that the veteran identified the 
beginning of his neurosis to the surgery on his service 
connected right knee.  

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's current 
generalized anxiety disorder is at least as likely as not 
related to his service connected right knee disability.  The 
April 2002 VA examiner opined that the veteran's psychiatric 
disorder had its onset in 1953 based upon his complete and 
lengthy review of the medical evidence contained in the 
claims folder.  He reviewed the findings by other examiners 
and discounted any attribution to service, concluding that it 
started with the hospitalization for knee surgery.  The Board 
finds this opinion provides a plausible basis to conclude 
that the current generalized anxiety disorder was caused by 
or aggravated by the surgical treatment of the veteran's 
service-connected right knee.  

ORDER

Service connection for a generalized anxiety disorder is 
granted as proximately due to the veteran's service connected 
right knee disability.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


